sianificarit index no department cf tre treasuf nternzal revenue service washings gr ga ae may tax_exempt_and_government_entities_division tep ra az y ein company re dear this letter constitutes notice that your requests for a a waiver of the minimum_funding_standard for the plan for the plan_year ending july and b a modification of the conditional waiver of the minimum_funding_standard for the plan for the plan_year ending july been granted subject_to the following conditions __ that was granted in a ruling letter dated date have collateral acceptable to the pension_benefit_guaranty_corporation pbgc be provided to the plan for the full amount of the waiver by the later of a days from the date of the ruling letter or b the earlier of i the date the pbgc notifies the service in writing that this condition has not been met or ii days from the date of the ruling letter the company provides to the pbgc a copy of any ruling_request it makes under sec_412 of the internal_revenue_code code formerly sec_412 of the code starting with the quarterly contribution due on date the company makes the required quarterly contributions to the plan in a timely fashion while the plan is subject_to a waiver of the minimum_funding_standard for this purpose the total amount of each quarterly contribution will be determined in accordance with sec_430 and sec_430 of the code and can be comprised of several installments made prior to the respective due_date of the quarterly contribution the company makes contributions to the plan in amounts sufficient to a meet the minimum_funding requirements for the plan for the plan years ending july without applying for a waiver of the minimum_funding_standard by april respectively through 2c hrough the company provides proof of payment of all contributions described above to the service and to the pbgc using the fax numbers or addresses below information must be provided to both of the service and to of the pbgc or other individuals designated by the respective agencies using the addresses or fax numbers below internal_revenue_service ep classification commerce st dal dallas tx fax pension_benefit_guaranty_corporation disc k street n w washington dc fax you agreed to these conditions in a letter dated date if any one of these conditions is not met the waiver will be retroactively null and void the conditional waivers of the minimum_funding_standard have been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional waivers have been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date and date the company designs and builds the company is located in specialized automated machinery that includes metal forming welding and joining processes as well as automated assembly machines for the capital goods industry the information provided by the company in the initial request for a waiver indicated that actual revenues were lagging significantly behind projected revenues as of however the company subsequently provided additional information july which included audited financial information for the fiscal_year ending october as well as projected financial information through the fiscal_year ending october earlier projections the cash_flow projection for the fiscal_year ending in a significant increase in committed orders and a decrease in anticipated orders the increase in committed orders means actual revenue for the company during the fiscal_year ending in instead of potential revenue where orders are anticipated actual revenue for the fiscal_year ending in exceeded the company’s reflected the projections of 5-year cash flows provided by the company indicate that the company's business hardship is temporary the actual performance of the company during the fiscal_year ending in __ indicates that the company is recovering and that the business hardship should only be temporary however because the plan is only funded on a current_liability basis the requests for a a waiver of the minimum 2vuv93 funding standard for the plan for the plan_year ending july 2c modification of the conditional waiver of the minimum_funding_standard for the plan for the plan_year ending july described above have been granted subject_to the conditions and b a your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement_plan covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending july 20' _ the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the i authorized representative pursuant to a power_of_attorney on file in this office and to your to the if you have any questions concerning this matter please contact sincerely yours andrew e zuckerman director employee_plans rulings agreements
